The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,257,330 10,593,160, US 10,290,187 and US 9,536,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims contain the subject matter that is covered by the patented claims. 

The claimed invention is directed toward a card game where deals a hand against a dealer hand where the dealt hands outcome is determined based on the digits from the financial market indicator to determine the outcome of the card game. Similarly, the patented claims below US 11,257,330 show the card game result that is based on the digits from the financial market indicator without having any significance change or modification to the invention. Therefore, the current claims and the patented claims from ‘330 aren’t patentably distinct from each other and a direct obviousness without relying on a secondary reference.

Current claim 
2. (New) A method comprising: controlling, by at least one processor: receiving a bet regarding a card game; determining at least one card of a first deal and at least one card of a second deal, wherein at least one of a card of the first deal or a card of the second deal is determined based at least in part on one or more digits of at least one financial market indicator; displaying the first deal and the second deal; determining a result of the card game based at least in part on the first deal and the second deal; and determining at least one of an outcome of the bet or a respective payout based at least in part on the result.

US 11, 257,330
1. A method comprising: controlling, by at least one processor: receiving a bet regarding a card game; determining at least one card of a first hand and at least one card of a second hand, wherein at least one of a card of the first hand or a card of the second hand is determined based at least in part on one or more digits of at least one financial market indicator; displaying the first hand and the second hand; determining a result of the card game based at least in part on the first hand and the second hand; and determining at least one of an outcome of the bet or a respective payout based at least in part on the result.

Similarly, the current claims and the US ‘395 below only reflects the obvious differences where the patented claims call for a baccarat game which is a type of betting game similar to the card betting game that is claimed within the current invention. Whether if it’s a baccarat, blackjack or poker or a slot machine game, the core invention is the used the digits from the financial market indicator and not from the random number generator or random play; therefore the current claimed invention is not distinct from the patented claim of US ‘395.  

US 9,536,395
1. A system, comprising: a controller comprising: at least one processor; and a memory having instructions stored thereon that when executed by the at least one processor directs the at least one processor to: receive a bet regarding a baccarat game; determine at least one card of a player hand and at least one card of a banker hand, wherein at least one of a card of the player hand and a card of the banker hand is determined based at least in part on one or more digits of at least one financial market indicator; display the player hand and the banker hand; determine a result of the baccarat game based at least in part on the player hand and the banker hand; and determine an outcome of the bet based at least in part on the determined result. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619